REISSUE OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a reissue office action for US Patent 10,664,910, which included original patent claims 1–9.  Applicant requested amendment of the claims on 7/31/2021.  Claims 1–18 are pending.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“US Patent No. 10,664,910 is believed to be partly inoperative by claiming less than the patentee had the right to claim in the patent. In the original patent, claim 1 recites a method requiring communications between a server, a third-party bill management and payment platform, and a third-party biller. New claim 10 is similar to original claim 1, except that it removes the third-party bill management and payment platform that acts as a middleman between the server and the third-party biller. New dependent claims 11–18 modify new claim 10 identically to how original dependent claims 2–9 modify original claim 1” (7/31/2020 declaration p. 1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the 
Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8 and 17, there is no antecedent basis for the duration of payment delay.

35 USC § 251 Rejections
Claims 10–18 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. 
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). 
The reissue application contains claim(s) that are broader than the issued patent claims. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant 
MPEP 1412.02(I) describes the following three step test for determining whether impermissible recapture exists.  See also the flowchart in MPEP 1412.02(VI).
(1) Determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) Determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) Determine whether the reissue claims were “materially narrowed” in other respects, so as to avoid the recapture rule.

Steps (1) and (2)
During the prosecution of 16/379,729 and subsequent to an art rejection, applicant argued1 the following claim limitation(s) related to the third-party bill management and payment platform2 in seeking allowance of the application:

Prosecuted Claim(s)
Surrender Generating Limitation (SGL) 
10/15/2019
1
SGL-1:
sending, from the server to a third-party bill management and payment platform, the user credentials to allow the third-party bill management and payment platform to retrieve bill data from the user's account with the third-party biller;

sending, from the server to the third-party bill management and payment platform, a bill data request; 

receiving, at the server from the third-party bill management and payment platform, a bill data response



Reissue Claim
Missing SGL
10–18
SGL-1


Step (3)
Each independent claim eliminates the surrendered subject matter in its 251 is proper and must be made for that claim.”  The flowchart likewise instructs the Examiner to “Make recapture rejection” when the final flowchart inquiry results in a “No” which is the case here:

    PNG
    media_image1.png
    156
    343
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9–11, 13, 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0199757 (Lindholme).
1. A method of furnishing consumer-permissioned alternative data to one or more credit bureaus, the method comprising: 
“The present disclosure relates to a payment verification application, executable in a computing environment, configured to allow consumers to report positive credit transactions to major credit bureaus” (Lindholme ¶ 0013).
receiving, at a server from a client device controlled by a user, user credentials sufficient to gain access to the user's account with a third-party biller; 
“the user may associate his or her account with an entity 209, such as a utility company, a credit card company, a banking or lending institution, a brokerage firm, an insurance company, a payment aggregation service (e.g., MINT.COM®), etc. Upon associating the entity 209 with the user account, the user may be required to submit authentication data 227 for the entity to the payment verification application 100 which may then use the authentication data 227 to obtain payment history data 230 corresponding to the user” (Lindholme ¶ 0033).
sending, from the server to a third-party bill management and payment platform, the user credentials to allow the third-party bill management and payment platform to retrieve bill data from the user's account with the third-party biller; sending, from the server to the third-party bill management and payment platform, a bill data request; receiving, at the server from the third-party bill management and payment platform, a bill data response comprising the bill data in a first format; 
“the payment verification application 100 which may then use the authentication data 227 to obtain payment history data 230 corresponding to the user” (Lindholme ¶ 0033).
“a web service 115c or other application programming interface of the entity 209 provided by the user is accessed by the payment verification application 100 to obtain the payment history data 230 for a user” (Lindholme ¶ 0034).
“The payment history data 230, obtained from the entity 209, may comprise one or more payments 106 made by the user to the entity 209” (Lindholme ¶ 0035).
	Lindholme therefore teaches sending the user account credentials to the 3.  The bill data received is inherently in a (first) format.  
processing, by the server, the bill data to create a set of bill records that are stored in a server-maintained database, each bill record stored in the database comprising a payment, a payment due date, and a balance; 
“The data stored in the data store 103 includes, for example, payment data 221, user account data 224, authentication data 227, and potentially other data. To this end, payment data 221 may comprise information associated with one or more payments 106 made by a user to an entity 209. This information may include a date a payment 106 was made, an amount of the payment 106, whether the payment satisfied an obligation owed by the user to the entity 209 in whole or in part, and/or other information” (Lindholme ¶ 0029).
	Lindholme does not explicitly state that payment due dates are captured.  Lindholme however teaches that the application 100 at central server provides bookkeeping regarding “the number of late payments” (¶ 0052).  It would have been obvious to one of ordinary skill before the effective filing date of the invention to have captured due dates and payment dates as a predictable way to determine whether a payment was “late”.  Doing so would provide a means to 
modifying each bill record in the database by flagging each bill record from the set of bill records as either active or inactive, wherein an active bill record comprises an unpaid bill and an inactive bill record comprises a paid bill; 
“automatic verification may comprise, for example, electronically communicating with the particular entity 209 via an API or a similar medium of communication to verify whether a payment was actually made and/or satisfies an obligation owed to the particular entity 209. This may be accomplished, for example, by the employing the authentication data 227 associated with the entity 209 provided by the user. Upon an electronic confirmation by the particular entity 209, the payment verification application 100 may change a status of the payment from "unverified" to "verified” (Lindholme ¶ 0038).
converting, by the server, the bill records stored to the database into a report in a second format to be sent to at least one credit bureau, the report comprising the set of bill records from the database converted from the first format to the second format; and sending, to the at least one credit bureau from the server, the report in the second format.
“output data comprising the reporting document 118, having at least the verified payments, is electronically transmitted to one or more credit bureaus 109 via a web service 115b or similar method from a web service 115a of the computing environment 203” (Lindholme ¶ 0040).
“According to various embodiments, the reporting document 118 may comprise a viewable electronic document such as a word processing file (DOC), a spreadsheet processing file (XCL), a rich text file (RTF), a text file (TXT), portable document file (PDF), and/or any similar file” (Lindholme ¶ 0053).
	Any of these report formats represents converting the stored bill records into a second format.
 
2. The method of claim 1, further comprising verifying the identity of the user.
“According to various embodiments, the sign-up process 303 requires the user to provide user account data 224 such as a name, a contact number, an address, an e-mail address, a social security number, and/or another identifier that may be used by the credit bureaus 109 to identify the consumer” (Lindholme ¶ 0042).
“Further, the reporting document 118 may comprise consumer identification information 603 such as a first name, a last name, a middle name, a suffix, a social security number, a tax identification number, a date of birth, and/or other information that may identify the consumer. The reporting document 118 may further comprise consumer address information 606 that may include a street name, a city, a state, and a zip that may be used in contacting the consumer and/or verifying consumer information” (Lindholme ¶ 0051).

4. The method of claim 1, further comprising verifying the user's identity by requesting at least one of the user's date of birth, social security number, name, and address.
“According to various embodiments, the sign-up process 303 requires the user to provide user account data 224 such as a name, a contact number, an address, an e-mail address, a social security number, and/or another identifier that may be used by the credit bureaus 109 to identify the consumer” (Lindholme ¶ 0042).
“Further, the reporting document 118 may comprise consumer identification information 603 such as a first name, a last name, a middle name, a suffix, a social security number, a tax identification number, a date of birth, and/or other information that may identify the consumer. The reporting document 118 may further comprise consumer address information 606 that may include a street name, a city, a state, and a zip that may be used in contacting the consumer and/or verifying consumer information” (Lindholme ¶ 0051).

6. The method of claim 1, wherein the server manages the server-maintained database using specialized software that is configured to generate credit reports.
“The report generator 215 is executed to generate the reporting document 118 that may comprise, for example, the payments 106 selected by the user and verified by 

7. The method of claim 1, wherein the bill data comprises at least one of a balance, a due date, a payment date, and a payment amount.
“a date a payment 106 was made, an amount of the payment 106, whether the payment satisfied an obligation” (Lindholme ¶ 0029).

9. The method of claim 1, wherein the report comprises at least one inactive bill record.
“automatic verification may comprise, for example, electronically communicating with the particular entity 209 via an API or a similar medium of communication to verify whether a payment was actually made and/or satisfies an obligation owed to the particular entity 209” (Lindholme ¶ 0038).

10. A method of furnishing consumer-permissioned alternative data to one or more credit bureaus, the method comprising: 
“The present disclosure relates to a payment verification application, executable in a computing environment, configured to allow consumers to report positive credit transactions to major credit bureaus” (Lindholme ¶ 0013).
receiving, at a server from a client device controlled by a user, user credentials sufficient to gain access to the user's account with a third-party biller; 
“the user may associate his or her account with an entity 209, such as a utility company, a credit card company, a banking or lending institution, a brokerage firm, an insurance company, a payment aggregation service (e.g., MINT.COM®), etc. Upon associating the entity 209 with the user account, the user may be 
using, by the server, the user credentials to gain access to bill data from the user's account with the third-party biller; sending, from the server to the third-party biller, a bill data request; receiving, at the server from the third-party biller, a bill data response comprising the bill data in a first format; 
“the payment verification application 100 which may then use the authentication data 227 to obtain payment history data 230 corresponding to the user” (Lindholme ¶ 0033).
“a web service 115c or other application programming interface of the entity 209 provided by the user is accessed by the payment verification application 100 to obtain the payment history data 230 for a user” (Lindholme ¶ 0034).
“The payment history data 230, obtained from the entity 209, may comprise one or more payments 106 made by the user to the entity 209” (Lindholme ¶ 0035).
	Lindholme therefore teaches sending the user account credentials to the third-party biller/entity so that the account may be accessed and the bill data retrieved.  
processing, by the server, the bill data to create a set of bill records that are stored in a server-maintained database, each bill record stored in the database comprising a payment, a payment due date, and a balance; 
“The data stored in the data store 103 includes, for example, payment data 221, user account data 224, authentication data 227, and potentially other data. To this end, payment data 221 may comprise information associated with one or more payments 106 made by a user to an entity 209. This information may include a date a payment 106 was made, an amount of the payment 106, whether the payment satisfied an obligation owed by the user to the entity 209 in whole or in part, and/or other information” (Lindholme ¶ 0029).
	Lindholme does not explicitly state that payment due dates are captured.  Lindholme however teaches that the application 100 at central server provides obvious to one of ordinary skill before the effective filing date of the invention to have captured due dates and payment dates as a predictable way to determine whether a payment was “late”.  Doing so would provide a means to accomplish the suggested “number of late payments” feature.  Determining whether a payment satisfied the obligation provides a data point indicating a balance of zero for that stored payment.
modifying each bill record in the database by flagging each bill record from the set of bill records as either active or inactive, wherein an active bill record comprises an unpaid bill and an inactive bill record comprises a paid bill; 
“automatic verification may comprise, for example, electronically communicating with the particular entity 209 via an API or a similar medium of communication to verify whether a payment was actually made and/or satisfies an obligation owed to the particular entity 209. This may be accomplished, for example, by the employing the authentication data 227 associated with the entity 209 provided by the user. Upon an electronic confirmation by the particular entity 209, the payment verification application 100 may change a status of the payment from "unverified" to "verified” (Lindholme ¶ 0038).
converting, by the server, the bill records stored to the database into a report in a second format to be sent to at least one credit bureau, the report comprising the set of bill records from the database converted from the first format to the second format; and sending, to the at least one credit bureau from the server, the report in the second format.
“output data comprising the reporting document 118, having at least the verified payments, is electronically transmitted to one or more credit bureaus 109 via a web service 115b or similar method from a web service 115a of the computing environment 203” (Lindholme ¶ 0040).
“According to various embodiments, the reporting document 118 may comprise a viewable electronic document such as a word processing file (DOC), a spreadsheet 
	Any of these report formats represents converting the stored bill records into a second format.

11. The method of claim 10, further comprising verifying the identity of the user.
“According to various embodiments, the sign-up process 303 requires the user to provide user account data 224 such as a name, a contact number, an address, an e-mail address, a social security number, and/or another identifier that may be used by the credit bureaus 109 to identify the consumer” (Lindholme ¶ 0042).
“Further, the reporting document 118 may comprise consumer identification information 603 such as a first name, a last name, a middle name, a suffix, a social security number, a tax identification number, a date of birth, and/or other information that may identify the consumer. The reporting document 118 may further comprise consumer address information 606 that may include a street name, a city, a state, and a zip that may be used in contacting the consumer and/or verifying consumer information” (Lindholme ¶ 0051).

13. The method of claim 10, further comprising verifying the user's identity by requesting at least one of the user's date of birth, social security number, name, and address.
“According to various embodiments, the sign-up process 303 requires the user to provide user account data 224 such as a name, a contact number, an address, an e-mail address, a social security number, and/or another identifier that may be used by the credit bureaus 109 to identify the consumer” (Lindholme ¶ 0042).
“Further, the reporting document 118 may comprise consumer identification information 603 such as a first name, a last name, a middle name, a suffix, a social security number, a tax identification number, a date of birth, and/or other information that may identify the consumer. The reporting document 118 may further comprise consumer address information 606 that may include a street 

15. The method of claim 10, wherein the server manages the server-maintained database using specialized software that is configured to generate credit reports.
“The report generator 215 is executed to generate the reporting document 118 that may comprise, for example, the payments 106 selected by the user and verified by the payment verification application 100. The credit metric generator 218 is executed to generate a proprietary credit score based on the financial information provided by the user. According to various embodiments, a credit metric (e.g., a credit score) generated by the credit metric generator 218 may be included in the reporting document 118 for submission to one or more credit bureaus 109” (Lindholme ¶ 0028).

16. The method of claim 10, wherein the bill data comprises at least one of a balance, a due date, a payment date, and a payment amount.
“a date a payment 106 was made, an amount of the payment 106, whether the payment satisfied an obligation” (Lindholme ¶ 0029).

18. The method of claim 10, wherein the report comprises at least one inactive bill record.
“automatic verification may comprise, for example, electronically communicating with the particular entity 209 via an API or a similar medium of communication to verify whether a payment was actually made and/or satisfies an obligation owed to the particular entity 209” (Lindholme ¶ 0038).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0199757 (Lindholme) in view of US 2010/0223154 (Frohwein).
3. The method of claim 2, wherein verifying the identity of the user comprises delivering an account verification link for the user to click.
	Lindholme does not teach delivering of a verification link to click.  Frohwein also teaches an online financial and lending environment, whereby communications with credit bureaus and user verification are carried out (¶ 0035, 0042, 0051).  In particular Frohwein teaches clicking an emailed link to verify the users:
“Instead of (or in addition to) typing a message, the seller may also click on a link delivered to the seller (such as via email) to complete the authentication process that can then direct the seller's browser to a unique URL where the seller can then complete the authentication” (Frohwein ¶ 0051).
	Given the desire to verify user identity in Lindholme and the technique of clicking an email link to verify users in Frohwein, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have emailed links to users in Lindholme in order to verify their identities.  

12. The method of claim 11, wherein verifying the identity of the user comprises delivering an account verification link for the user to click.
	Lindholme does not teach delivering of a verification link to click.  Frohwein also teaches an online financial and lending environment, whereby communications with credit bureaus and user verification are carried out (¶ 0035, 0042, 0051).  In particular Frohwein teaches clicking an emailed link to verify the users:

	Given the desire to verify user identity in Lindholme and the technique of clicking an email link to verify users in Frohwein, it would have been obvious to one of ordinary skill before the effective filing date of the invention to have emailed links to users in Lindholme in order to verify their identities.  
 
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0199757 (Lindholme) in view of 2016/0110805 (Luna).
5. The method of claim 1, wherein the second format is Metro 2.
	Lindholme does not teach the Metro 2 format.  Luna teaches an online environment “for reporting rent payment data to one or more credit bureaus” (Luna ¶ 0017).  In particular Luna teaches the well-known and standardized Metro 2 data format for reporting data to credit bureaus:
“At step 508, the rental credit data is transformed into a predetermined format corresponding to one or more credit bureau report formats. In some implementations, the processing circuitry of the server 106 transforms the rental credit data to one or more standardized formats that correspond to the processes and/or data used by the computing devices of the credit bureaus 312, such as EXPERIAN, TRANSUNION, EQUIFAX, to add the rent reporting trade line 200 to the credit reports. According to certain embodiments, the transformation of the rental credit data includes associating each element of the rental credit data with a field of a standardized credit reporting format, such as the METRO 2 format” (Luna ¶ 0042).
obvious to one of ordinary skill before the effective filing date of the invention to have converted the data at Lindholme’s server into the Metro 2 format so that it can be accepted by the credit bureaus.  Doing so represents an alternative having predictability of success.

14. The method of claim 10, wherein the second format is Metro 2.
	Lindholme does not teach the Metro 2 format.  Luna teaches an online environment “for reporting rent payment data to one or more credit bureaus” (Luna ¶ 0017).  In particular Luna teaches the well-known and standardized Metro 2 data format for reporting data to credit bureaus:
“At step 508, the rental credit data is transformed into a predetermined format corresponding to one or more credit bureau report formats. In some implementations, the processing circuitry of the server 106 transforms the rental credit data to one or more standardized formats that correspond to the processes and/or data used by the computing devices of the credit bureaus 312, such as EXPERIAN, TRANSUNION, EQUIFAX, to add the rent reporting trade line 200 to the credit reports. According to certain embodiments, the transformation of the rental credit data includes associating each element of the rental credit data with a field of a standardized credit reporting format, such as the METRO 2 format” (Luna ¶ 0042).
	Given that Lindholme teaches different data format alternatives for reports sent to credit bureaus and given that Luna teaches that Metro 2 is a standardized obvious to one of ordinary skill before the effective filing date of the invention to have converted the data at Lindholme’s server into the Metro 2 format so that it can be accepted by the credit bureaus.  Doing so represents an alternative having predictability of success.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0199757 (Lindholme) in view of 2007/0043654 (Libman).
8. The method of claim 1, wherein the duration of payment delay is a number of days greater than or equal to zero.
	Lindholme teaches the tracking of payments and “the number of late payments” (¶ 0052).  Lindholme does not however teach a number of days that a payment is late.  Libman teaches a loan evaluation system (at TITLE, ABSTRACT).  Libman in particular teaches the relevance of how many days late a payment is and its effect on a person’s credit score:
“A credit report is reviewed to determine the borrower's 12 month mortgage history on the subject property or similar type property (e.g., primary residence if the new loan is for purchase of another primary residence). The reviewer determines how many payments were over 30, 60, 90 and 120 days late, and this review results in the labeling of the loan as A, A-, B, C or D credit grade” (Libman ¶ 0007).
	It would have been obvious to one of ordinary skill before the effective filing date of the invention to have included payment data with the system of Lindholme that specified not only late payments, but indications of how many days 

17. The method of claim 10, wherein the duration of payment delay is a number of days greater than or equal to zero.
	Lindholme teaches the tracking of payments and “the number of late payments” (¶ 0052).  Lindholme does not however teach a number of days that a payment is late.  Libman teaches a loan evaluation system (at TITLE, ABSTRACT).  Libman in particular teaches the relevance of how many days late a payment is and its effect on a person’s credit score:
“A credit report is reviewed to determine the borrower's 12 month mortgage history on the subject property or similar type property (e.g., primary residence if the new loan is for purchase of another primary residence). The reviewer determines how many payments were over 30, 60, 90 and 120 days late, and this review results in the labeling of the loan as A, A-, B, C or D credit grade” (Libman ¶ 0007).
	It would have been obvious to one of ordinary skill before the effective filing date of the invention to have included payment data with the system of Lindholme that specified not only late payments, but indications of how many days late such late payments were.  Doing so would enable such a user’s credit score to be potentially lowered accordingly.

Notification of Prior or Concurrent Proceedings


Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In Hester, supra, the Federal Circuit held that the surrender that forms the basis for impermissible recapture "can occur through arguments alone" . 142 F.3d at 1482, 46 USPQ2d at 1649.
        
        2 Applicant argued the criticality of the third-party bill management and payment platform as follows: “No previously developed systems allow individuals to self-report bill records, instead relying on billers to report credit history. But to allow individuals to independently report their credit history with billers introduces the risk that individuals will falsify bill records or otherwise cherry-pick only those bill records that positively impact their credit. Methods of the inventive subject matter overcome these challenges by requiring users to input biller credentials so that a reliable third-party bill management and payment platform can securely access billing information” (10/15/2019 arguments, p. 7).
        
        “Lindholme is directed to systems and methods that allow users to manually pick and choose what information is sent to a credit bureau. The result of such a system is that users will choose only to self-report bill data that reflects positively on their credit scores . . . Lindholme fails to teach all the limitations present in amended claim 1, specifically, because amended claim 1 is directed to a method that does not give users the opportunity to go line-by-line through bill data to report only positive information” (10/15/2019 arguments, p. 10).
        3 mint.com – Mint Bills, https://web.archive.org/web/20141223041925/https://www.mint.com/how-mint-bills-works, 12/23/2014.